Citation Nr: 0336867	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-04 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from January 1956 
to December 1959, and from October 1990 to December 1990.  He 
had 26 years, 9 months, and 29 days of service for pay 
purposes in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Des Moines, Iowa.  


REMAND

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003). When certain disease is 
shown in service, or to a compensable degree within a year of 
the claimant's separation from service, a grant of service 
connection is warranted.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Service connection may be granted for a disease 
first diagnosed after service when all of the evidence 
establishes that the disease was incurred in service.  Id.  

More specifically, for purposes of VA claims, the law makes a 
clear distinction between those who have served on active 
duty and those who have served on active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA).  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  A "veteran" 
is a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2003).  The term "active 
military, naval, or air service" includes:  (1) active duty, 
(2) any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and (3) 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  ACDUTRA is 
defined, in part, as "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c) (2003).  ACDUTRA also 
includes full-time duty performed by members of the National 
Guard of any State. 38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Inactive duty training includes duty, other than 
full-time duty, performed by a member of the National Guard 
of any State.  38 C.F.R. § 3.6(d) (2003).

The Board notes that the definition of active military, 
naval, or air service found at 38 U.S.C.A. § 101(24) was 
amended in November 2000 by Pub. L. 106-419, § 301(a).  
Specifically, the provision was amended to provide that 
inactive duty training also qualifies as "active military, 
naval or air service," if an individual was disabled or died 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during the training.  The amendment 
also restructured the definitions in the provision into 
separate subparagraphs without any other substantive change 
to the definitions.  See 38 U.S.C.A. § 101(24) (West 2002).

In the instant case, the appellant contends that he served in 
the National Guard from April 1976 to February 1997.  The 
appellant states that while he was in the National Guard, he 
worked as a firefighter with the 185th Iowa Air National 
Guard, and later served as the fire chief at the Sioux 
Gateway Airport in Sioux City for 11 years, providing 
firefighting services for the airport.  According to the 
appellant, on July 19, 1989, United Airlines Flight 232 
crashed on the runway of the Sioux Gateway Airport and his 
unit responded to the crash.  The appellant maintains that 
for two weeks, he was a part of the entire crash recovery 
operation which included body recovery, searching for body 
parts, morgue duties, and extinguishing an additional fire.  
He contends that he developed PTSD due to his involvement in 
the crash recovery operation.  

In regard to the appellant's claim for service connection for 
PTSD, the appellant has presented evidence of a current 
diagnosis of PTSD and medical opinions suggesting that his 
PTSD is related to his participation in the crash recovery 
operation that followed the crash of United Airlines Flight 
232 on July 19, 1989.  In this regard, the Board notes that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).  The Board observes that 
the evidence of record shows that the appellant did in fact 
participate in crash recovery operations following the crash 
of United Airlines Flight 232 on July 19, 1989.  (See copy of 
the Iowa Medal of Merit award from the Iowa National Guard, 
awarded in November 1989 to the appellant, who earned the 
award for exceptionally meritorious service while performing 
emergency fire rescue operations immediately following the 
crash of United Airlines Flight 232 at Sioux Gateway Airport, 
Sioux City, Iowa, on July 19, 1989.)  Nevertheless, the Board 
notes that the available evidence of record shows that on the 
date of the crash, July 19, 1989, the appellant was not on 
active duty, ACDUTRA, or INACDUTRA.  The Board notes that a 
Report of Contact (VA Form 119), dated in September 2002, 
shows that at that time, the RO contacted the records clerk 
with the Iowa National Guard in order to verify whether the 
appellant was participating in any military duty status at 
the time of the accident, or if he was a civil servant 
assigned to the airport during the accident.  It was noted 
that according to the records clerk with the Iowa National 
Guard, at the time of the accident, the appellant was not on 
military duty.  The records clerk indicated that while the 
appellant may have been on state duty at the time of the 
accident, he was not on duty for the National Guard.  

In this case, the Board observes that although the evidence 
of record shows that the appellant was not on active duty, 
ACDUTRA, or INACDUTRA on the day of the accident, July 19, 
1989, the evidence of record does show that on July 22, 1989, 
the appellant started a period of ACDUTRA which lasted until 
July 24, 1989.  In this regard, the Board notes that the 
evidence of record includes a copy of a Special Order from 
the Iowa Air National Guard, Headquarters 185th Tactical 
Fighter Group, Sioux Gateway Airport, which reflects that the 
appellant was to perform a period of ACDUTRA from July 22, to 
July 24, 1989, for crash recovery.  The Board observes that 
it is the appellant's contention that during that period of 
ACDUTRA, he continued to experience stressful events which 
caused him to later develop PTSD.  The Board notes that in 
June 2003, the appellant testified, via a video conference, 
before the undersigned Board member.  At that time, the 
appellant testified that on July 22, 1989, he helped take 
care of debris from the morgue, and that he worked the night 
shift at the morgue.  (Transcript (T.) at page (pg.) 14).  
The appellant reported that also on that day, there was 
another fire that broke out which had to be extinguished.  
(Id.).  

In light of the above, Board observes that although the 
evidence of record includes verification of one of the 
appellant's periods of ACDUTRA, from July 22, to July 24, 
1989, the evidence of record does not include a complete list 
of all verified periods of the appellant's ACDUTRA or 
INACDUTRA.  In addition, while the evidence of record 
verifies that on July 19, 1989, United Airlines Flight 232 
crashed at the Sioux Gateway Airport, there is no 
documentation of the subsequent day-to-day activities of the 
recovery operation, including verification of a second fire 
which, according to the appellant, broke out on July 22, 
1989.  Accordingly, the Board finds that further efforts 
should be made in order to verify the appellant's periods of 
service and to verify the recovery operation and any 
stressful experiences coincident therewith following the 
crash on July 19, 1989.  

In regard to the appellant's claims for service connection 
for hearing loss and for tinnitus, the Board notes that for 
purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).  The 
Board further observes that in this case, the appellant has 
presented evidence of current hearing loss that is considered 
a disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, 
the Board notes that the next question to be addressed is 
whether the appellant's hearing loss is attributable to his 
military service, to include his periods of active military 
service, from January 1956 to December 1959, and from October 
1990 to December 1990, and his periods of ACDUTRA and 
INACDUTRA.  

In the appellant's June 2003 video conference hearing, the 
appellant testified that during his first period of active 
military service, he served in the United States Navy as a 
tail gunner.  (T. at pg. 3).  The appellant reported that as 
a tail gunner, he was exposed to noise while test firing the 
guns and during range firing.  (T. at pages (pgs.) 3 & 4).  
He noted that he was not provided hearing protection.  (T. at 
pg. 4).  

In regard to the appellant's testimony of noise exposure 
during his first period of active military service, from 
January 1956 to December 1959, the Board notes that the 
appellant's service medical records from his first period of 
active military service are not part of the record.  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documented information 
that the service medical records cannot be obtained, the 
Board finds that further development in this regard is 
warranted.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).  

It should also be pointed out that, in a decision promulgated 
on September 22, 2003--Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003)--the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) notice under 38 U.S.C.A. § 5103(a) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice under § 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, if any, and of 
the time period for response.  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

3.  The RO should also make every attempt 
to obtain verification of all periods of 
the appellant's ACDUTRA and INACDUTRA 
from the National Personnel Records 
Center, (NPRC) in St. Louis, Missouri, 
the Iowa National Guard, or through other 
official channels, as necessary.  Any 
records or information obtained must be 
made part of the claims folder.  If the 
search effort produces negative results, 
documentation to that effect should be 
placed in the claims file.  

4.  The RO should further contact the 
NPRC, or any other appropriate agency, 
and request the appellant's service 
medical records from his first period of 
active military service, from January 
1956 to December 1959.  Any records or 
information obtained must be made part of 
the claims folder.  If the search effort 
produces negative results, documentation 
to that effect should be placed in the 
claims file.  

5.  The RO should take additional efforts 
to corroborate the sequence of events 
relative to the crash response and clean 
up following the United Airlines Flight 
232 crash at Sioux Gateway Airport on 
July 19, 1989.  (See the letter from the 
National Transportation Safety Board 
(NTSB) to Lt. Colonel Richard O. Lillie, 
United States Air Force, dated in 
November 1989.)  Of particular interest 
is a chronological documentation of 
events beginning with the veteran's 
period of service that started July 22, 
1989.  The RO should contact all 
potential sources of information, 
including the service department and the 
NTSB.  Any records or information 
obtained must be made part of the claims 
folder.  If the search effort produces 
negative results, documentation to that 
effect should be placed in the claims 
file.

6.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:

(A) a VA examination by a psychiatrist to 
determine if the appellant currently has 
PTSD due to any in-service (active duty, 
active duty for training, or inactive 
duty for training) stressor(s).  All 
indicated tests and studies, including 
psychological testing, should be 
performed.  The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination.  
The examiner is specifically requested to 
review the hearing transcript from the 
appellant's June 2003 video conference 
hearing where the appellant testified 
that he suffered additional stressors 
following the day of the crash, including 
helping take care of debris from the 
morgue, and helping to extinguish an 
additional fire that broke out.  See T. 
at pg. 14.  

After receipt of the test results, and 
completion of a psychiatric evaluation, 
the examiner should provide an opinion as 
to whether the appellant currently has 
PTSD.  If the diagnosis of PTSD is deemed 
appropriate, then the examiner should 
explain how the diagnostic criteria of 
the DSM-IV are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors.  (Note that the 
available record currently does not show 
that the appellant began serving in a 
recognized duty status until July 22, 
1989.)  The sufficiency of the 
stressor(s) to establish the diagnosis of 
PTSD should be noted.  Specifically, in 
regard to the appellant's claimed 
stressors which occurred after he was 
placed in a military duty status (July 
22, 1989), the examiner should comment on 
the sufficiency of those claimed 
stressors to establish the diagnosis of 
PTSD.  If the diagnosis of PTSD is not 
deemed appropriate, such a finding should 
be affirmatively stated and explained by 
the examiner.  A complete rationale for 
any opinion expressed should be included 
in the examination report.   

(B) a VA audiological examination, with 
audiometric studies, to determine if the 
appellant currently has any hearing loss 
or tinnitus attributable to military 
service. The claims folder, with any 
evidence obtained pursuant to the 
requests above, must be reviewed by the 
examiner in conjunction with the 
examination.  The appellant's history 
(including a complete history of the 
appellant's employment since discharge 
from service to the present), current 
complaints, medical records (including 
service medical records), and examination 
findings must be considered in detail by 
the examiner.  The examiner is 
specifically requested to review the 
following:  (1) the appellant's 
enlistment examination, dated in April 
1976, where the appellant was diagnosed 
with mild bilateral hearing loss, and it 
was noted that his duty did not involve 
"exposure to hazardous noise," (2) a 
periodic examination, dated in February 
1979, where the appellant was diagnosed 
with bilateral high frequency hearing 
loss, (3) a periodic non-flying 
examination, dated in December 1989, 
where the appellant was diagnosed with 
bilateral moderate to severe high 
frequency hearing loss, and it was noted 
that hearing protection would be worn 
while performing his duties, (4) a Report 
of Medical History, dated in November 
1993, where the appellant was diagnosed 
with bilateral high frequency hearing 
loss, moderate to severe, due to working 
on flight line without hearing 
protectors, and that he wore hearing 
protection as needed, (5) the appellant's 
"OSHA" examination, dated in June 1996, 
where the appellant was diagnosed with 
bilateral high frequency hearing loss, 
and (6) the March 2002 VA audiological 
examination report.  

The examiner should provide an opinion as 
to the medical probabilities that any 
hearing loss or tinnitus is related to 
the appellant's military service (active 
duty, active duty for training, or 
inactive duty training).  The examiner 
should specifically address the question 
of whether any degree of hearing loss or 
tinnitus began as a result of in-service 
noise exposure or was made worse thereby.  
The rationale for the examiner's opinions 
should be set forth in detail.   

7.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination reports address all 
questions asked.  If they do not, they 
must be returned to the examiner(s) for 
corrective action.  

8.  Then, the RO should review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should issue the appellant a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
38 U.S.C.A. § 5103(b) (West 2002).

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

